Citation Nr: 1509815	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for recurrent cysts, to include as due to hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for recurrent cysts and assigned a noncompensable (0 percent) disability rating.  A subsequent rating decision in April 2010 granted an increased rating of 10 percent, effective as of the date of service separation.  The Veteran continued his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is appealing the rating assigned for his recurrent cysts, which are considered a dermatological disorder.  Dermatological disorders are rated either as scars, with consideration for possible disfigurement, or as specific skin diseases based on the relevant symptoms and required treatment.  At present, the assigned rating for the Veteran's disability is being rated as a disease with the severity determined based on his symptoms and the medication used to treat them.  However, his written statements throughout the appeals period have raised the issue of whether the disability should be rated based on scarring and disfigurement instead of or in addition to the skin disease rating.

Specifically, the Veteran's May 2009 notice of disagreement indicated that his condition is disfiguring and that he would submit evidence and argument to this effect.  He has submitted one photo which is included in the electronic record, but the quality of the photo is poor.  In addition, in the VA Form 9 appeal submitted in May 2010, the Veteran argued that the assigned rating was inadequate based on the number of scars that are unstable or painful.  Further, the Board notes that assessment of the Veteran's condition to date seems to have been limited to the cysts or lesions in the groin area, despite the fact that the Veteran has a history of lesions in his left armpit as well which are due to the same medical condition.

To date, the Veteran has not been afforded a VA examination to specifically assess his disability based on the various potentially applicable rating criteria.  In light of the uncertainty as to whether the Veteran's disability has resulted in unstable and/or painful scars as opposed to or in addition to recurrent cysts and lesions, a VA examination is necessary for proper adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any and all private or VA treatment records for the Veteran's disability since service separation and include them in the record.

2. Afford the Veteran an appropriate VA examination to determine the precise nature and severity of his service-connected disability of recurrent cysts.  Specifically, the examiner should assess the disability under the criteria relative to both a skin disease evaluated on symptoms and treatment and scarring, based on disfigurement, pain/tenderness, instability, and surface area involved.  

The examiner should include in the examination not only the Veteran's groin area but also his left armpit and any other region of his body where similar cysts are or have been manifested.  An approximation of the affected total body surface and total exposed body surface should be provided.  The question of whether any of the scars are disfiguring should be addressed.  The examiner should also state whether the Veteran has unstable or painful scars related to his cysts, to include whether any lesions present would be considered unstable scars or suppurative cysts from a medical perspective.  Photos should be provided to the extent relevant for rating purposes.

To the extent possible, the examination should be scheduled when active cysts are present.

A copy of the Veteran's claims file and/or access to the electronic claims file shall be provided for the examiner's review and the examiner shall state whether the file was reviewed in the report.

For any opinions which are provided as to the Veteran's disability, the examiner should include a statement of rationale or explain the medical reasoning.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



